8/18/2020               Case 2:19-cv-01366-MPK CM/ECF
                                                  Document      50-1 Court
                                                       - U.S. Bankruptcy Filed(v5.2.1
                                                                                08/19/20
                                                                                      - LIVE) Page 1 of 2
                                            United States Bankruptcy Court
                                             Central District of California


 Notice of Bankruptcy Case Filing

 A bankruptcy case concerning the debtor(s) listed below was filed under
 Chapter 7 of the United States Bankruptcy Code, entered on 08/18/2020 at
 5:56 PM and filed on 08/18/2020.

 Nicole R. Prause
 11611 Darlington Ave #3
 Los Angeles, CA 90049
 SSN / ITIN: xxx-xx-0291

   The case was filed by the debtor's attorney:                    The bankruptcy trustee is:

   Michael Jay Berger                                              Elissa Miller (TR)
   9454 Wilshire Blvd 6th Fl                                       SulmeyerKupetz
   Beverly Hills, CA 90212-2929                                    333 South Grand Avenue. Suite 3400
   310-271-6223                                                    Los Angeles, CA 90071
                                                                   213-626-2311
The case was assigned case number 2:20-bk-17525-NB to Judge Neil W. Bason.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page www.cacb.uscourts.gov or at the Clerk's Office, 255 East Temple Street,, Los Angeles, CA
90012.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                                             Kathleen J. Campbell
                                                                                             Clerk, U.S. Bankruptcy Court


                                                            PACER Service Center
                                                                  Transaction Receipt
                                                                   08/18/2020 17:59:26
                                     PACER
                                                      MichaelBerger:2592718:0 Client Code:
                                     Login:
                                                                                 Search         2:20-bk-17525-
                                     Description: Notice of Filing
                                                                                 Criteria:      NB

https://ecf.cacb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?1906356                                                             1/2
8/18/2020               Case 2:19-cv-01366-MPK CM/ECF
                                                Document       50-1 Court
                                                      - U.S. Bankruptcy Filed(v5.2.1
                                                                               08/19/20
                                                                                     - LIVE) Page 2 of 2
                                     Billable         1             Cost:        0.10
                                     Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?1906356                                            2/2
